Citation Nr: 0525316	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38, U.S.C.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran had active service from November 1989 to November 
1993.  He died in June 2001.  The appellant is advancing her 
claim as the mother of the veteran.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran died in June 2001; the death certificate 
lists the cause of death as traumatic injuries due to 
suicide.  

2.  At the time of the veteran's death, service connection 
had only been established for tinnitus rated at 10 percent 
and residuals of a right tibia fracture rated at 0 percent.

3.  Psychiatric disability was not manifested during the 
veteran's active duty service now was psychiatric disability 
otherwise related to such service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from the service in November 
1993 for a period of not less than 5 years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22, 20.1106 (2004). 

4.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501(a)(1), 5107 (West 2002); 
38 C.F.R. § 21.3021(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).
   
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2003 statement of the case and the March 2005 RO letter have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case and RO letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board also notes that the statement of the case which 
discussed the VCAA letter implicitly notified the appellant 
that she should submit any pertinent evidence in her 
possession.  In this regard, she was repeatedly advised to 
identify any source of evidence and that VA would assist her 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence she herself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

In this case, the RO's decision to deny the claim in November 
2001 came before notification under the VCAA in the statement 
of the case.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2003 statement 
of the case and the March 2005 RO letter regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The appellant submitted new evidence, while her claim 
was on appeal, indicating she understood her rights to 
produce evidence.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
some service personnel records, a letter from a doctor, a 
death certificate, and VA medical records.  The Board notes 
that a VA medical opinion for the cause of death has not been 
given.  However, with the facts set forth below, the Board 
finds that the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with these issues. 



Criteria and Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in June 2001.  The certificate of death 
lists the cause of death as traumatic injures.  The death 
certificate notes that the veteran "jumped onto the 
freeway" and certified that in the opinion of the coroner 
the manner of death was a suicide.  At the time of the 
veteran's death he was only service-connected for tinnitus 
and residuals of a right tibia fracture.  

The appellant contends that her son's death was caused by his 
depression that he suffered since his military service.  The 
appellant argues that her son suffered from the "unseen 
scars of war" and was exposed to "horror, violence, and 
cruelty of life."  The appellant contends that her son had 
psychological effects from his traumatic experiences suffered 
during the Iraqi-Kuwait war.  She believes these experiences 
caused his suicide.  The appellant also noted the veteran's 
faithful service to the United States.

The Board first notes that service medical records do not 
include any competent evidence of a chronic acquired 
psychiatric disability during service.  Although the veteran 
reported a history of depression or excessive worry at the 
time of his entrance examination in December 1988, his 
psychiatric status was clinically evaluated as normal at that 
time.  Subsequent inservice examinations also reported his 
psychiatric status to be clinically normal.  Significantly, 
at the time of his discharge examination in August 1993, the 
veteran expressly denied depression or excessive worry or 
nervous trouble of any type.  His psychiatric status was 
again clinically evaluated as normal at that time. 

The record does show, however, that the veteran brought a 
claim for service connection for several ailments including 
anxiety in November 1993 shortly after discharge from 
service.  In connection with that claim, the veteran was 
given a VA examination in January 1994.  Part of that 
examination included a psychiatric evaluation.  The veteran 
reported stress due to his inability to find a job.  The 
examiner found that there was evidence of agitation or 
hyperactivity, but no evidence of psychosis or delusional 
ideas.  The veteran's speech was clear with normal tone.  His 
mood was stable and his affect board.  The examiner found his 
memory intact, concentration good, calculation good, and 
orientation complete.  The examiner diagnosed adjustment 
disorder with anxious mood.  The January 1994 examination 
noted there was no pervious psychiatric hospitalization or 
treatment.          

Service connection was denied by an October 1995 decision 
because there was no evidence of psychiatric problems during 
service and no relationship to his then current adjustment 
disorder with anxious mood.     

Viewing the service medical records and the November 1994 
examination report together, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran suffered from any chronic acquired psychiatric 
disability related to service.  It appears that military 
medical personnel were of the opinion that no such 
psychiatric disorder was present during service as evidence 
by the various clinical examinations.  Moreover, the November 
1994 examination report appears to warrant a finding that the 
anxiety which the veteran complained of at that time was not 
related to military service, but rather to difficulty finding 
a job. 

Also within the file are treatment notes from the VAMC in 
West Los Angeles from October 1999 to September 2000.  
Included in these notes is an October 1999 entry in which the 
veteran reported that a brother had committed suicide during 
the previous year.  However, he denied depression.  A 
September 2000 entry reflects a negative depression screen.  
These post-service records also argue against a finding of 
any relationship between a chronic acquired psychiatric 
disorder and service. 

The appellant has submitted an April 2005 letter from a 
Doctor [redacted].  The appellant explained that Dr. 
[redacted] was a friend that she confided in about her son and 
invited him to attend small welcome parties when her son came 
to the Philippines.  The letter explained that Dr. [redacted] 
had treated the veteran for "common child ailments" and 
that the veteran had been a "good and disciplined boy."  
Dr. [redacted] explained that he was surprised to learn of the 
veteran's suicide.  Dr. [redacted] explained that he 
"concluded that the effect of the Gulf War on his 
personality was very traumatic pathologically."  The Board 
acknowledges this letter, but it does not appear that Dr. 
[redacted]'s opinion was based on any personal knowledge of 
the veteran's circumstances many years later or his military 
service experience.  It appears to be merely a personal 
opinion from a physician who had treated the veteran years 
before.  Although the Board can understand this examiner's 
desire to assist the appellant, the Board declines to assign 
significant probative value to this unsupported opinion, 
especially in light of the medical evidence during service 
and after service. 

In sum, the Board is unable to find evidence of a link 
between the veteran's suicide and his active service.  The 
appellant contends that his service caused a psychiatric 
disability which caused his suicide.  The appellant argues 
that the veteran suffered from the horror of war, but there 
is no competent evidence that the veteran had any psychiatric 
disability related to service.  

Based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  



Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

In this case, the appellant is the mother of the veteran and 
not the spouse.  In any event, the veteran was not "in 
receipt of" a total disability rating at the time of his 
death.  At the time of death the veteran had only service 
connection for tinnitus amounting to a 10 percent rating and 
another noncompensable service-connected disability.  There 
was no claim pending at the time of death.  

As the veteran was "not in receipt of" or "entitled to 
receive" compensation at the rate of 100 percent (total 
rating) due to a service-connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits.  Therefore, the claim must 
be denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 



Dependents' Educational Assistance 

At the outset, the Board notes that during the pendency of 
this appeal, certain substantive changes were made to the 
criteria governing Chapter 35 educational benefits, effective 
June 3, 1999. Additionally, on November 1, 2000, Congress 
revised the law governing, in pertinent part, effective dates 
for awards of Chapter 35 benefits. See Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 
103, 114 Stat. 1822. The Board finds that in the present 
appeal, regardless of whether the old or current version of 
the regulations and law is applied, the outcome is the same 
in this case, and the Board will proceed with disposition of 
this appeal. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death. See 38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. § 21.3021(a).

As noted above, the veteran was service-connected for two 
disabilities at the time of death amounting to a 10 percent 
rating.  Furthermore, the veteran was not evaluated as 
permanently and totally disabled for a period of 10 years 
prior to his death.  Thus, the appellant does not meet the 
basic requirements for educational assistance under the 
provisions of Chapter 35.  Accordingly, the Board finds that 
the appellant has not met the conditions for eligibility for 
survivors' and dependents' educational assistance under Title 
38, Chapter 35, and there is no legal entitlement to the 
benefit.  See, Sabonis, 6 Vet. App. 426 (1994).

Conclusion

In closing, the Board acknowledges the veteran's honorable 
military service and sympathizes with the appellant.  
However, the Board is bound by applicable laws and 
regulations applicable to claims for VA benefits.  For the 
reasons set forth above, the preponderance of the evidence is 
against a finding that the veteran's death was caused by a 
service-connected disability, that the appellant is entitled 
to DIC benefits, or that the appellant is entitled to 
dependence educational assistance.


ORDER

The appeal is denied to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


